Citation Nr: 1440540	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from March 25, 2010 to August 30, 2012, and as 70 percent disabling since then. 

2.  Whether new and material evidence has been received to reopen the previously denied service connection claim for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen the previously denied service connection claim for tinnitus.  

4.  Whether new and material evidence has been received to reopen the previously denied service connection claim for chest pain.  

5.  Whether new and material evidence has been received to reopen the previously denied service connection claim for joint pain.  

6.  Whether new and material evidence has been received to reopen the previously denied service connection claim for right shoulder pain.  

7.  Whether new and material evidence has been received to reopen the previously denied service connection claim for neck pain and popping.  

8.  Whether new and material evidence has been received to reopen the previously denied service connection claim for fatigue.  

9.  Whether new and material evidence has been received to reopen the previously denied service connection claim for shortness of breath.  

10. Whether new and material evidence has been received to reopen the previously denied service connection claim for lower back pain.  

11. Whether new and material evidence has been received to reopen the previously denied service connection claim for bilateral knee pain.  

12. Whether new and material evidence has been received to reopen the previously denied service connection claim for sleep apnea.  

13. Whether new and material evidence has been received to reopen the previously denied service connection claim for arthritis.  

14. Whether new and material evidence has been received to reopen the previously denied service connection claim for twitching of the right eye.  

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty between April 1985 and March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a notice of disagreement in August 2010, in which he disagreed with the RO's determinations concerning all issues denied in the rating decision.  The RO issued a Statement of the Case (SOC) and the Veteran filed a substantive appeal in January 2011.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new documentary evidence has been added to the claims file since the May 2013 SSOC.  38 C.F.R. §§ 19.31, 20.1304 (2013).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

In statements of record dated in March 2010, the Veteran and his representative assert that the RO committed clear and unmistakable error (CUE) in a November 2006 rating decision.  As this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction to decide the issue.  See 38 U.S.C.A. § 5109A(e) (a request for revision based on clear and unmistakable error shall be decided in the same manner as any other claim.)  It is therefore referred to the AOJ for appropriate action. 



REMAND

The claims currently on appeal are inextricably intertwined with the referred issue regarding CUE in the November 2006 rating decision.  Accordingly, action on the appealed claims must be deferred until the referred issue has been adjudicated.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).  In the meantime, the AOJ should seek from the Veteran additional medical evidence that may pertain to his claims.  
 
A claim for increased rating would normally be evaluated from one year prior to the date of claim for increase.  38 C.F.R. § 3.400.  A claim to reopen a claim to service connection would normally be addressed not as an original claim, but as whether new and material evidence had been provided to reopen and reconsider the claim.  38 C.F.R. § 3.156.  These issues cannot be addressed now, however.  Until the CUE claim against the November 2006 rating decision has been adjudicated by the RO, the Board must abstain from evaluating these claims, and from issuing a decision on any of them.  Until the CUE claim is resolved, the Board cannot determine at this juncture whether the claim now styled as an increased rating claim is a claim for a higher initial rating.  Similarly, until the CUE claim has been resolved, the Board cannot determine at this juncture whether the other claims are original claims to service connection, or are claims to reopen service connection.  

	Medical evidence:

The Veteran claims multiple significant disabilities which he claims to have incurred during service.  However, the most recent medical treatment records in the claims file are dated nearly eight years ago, in December 2006.  The AOJ should include in the claims file any outstanding VA treatment records, including Vet Center records.  Further, the AOJ should again request from the Veteran authorization to retrieve any relevant private records that may pertain to treatment he has received since service.  Lastly, the AOJ should specifically request from the Veteran a response as to whether he has received disability benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

	TDIU:

Lastly, evidence of record indicates that the Veteran's PTSD may have rendered him unemployable.  TDIU should therefore be adjudicated by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the CUE assertions made by the Veteran and his representative as to determinations made in the November 2006 rating decision.

2.  Provide notice to the Veteran concerning how he can substantiate a claim for an increased rating on the basis of TDIU.  Request that the Veteran complete and return a TDIU claim form, VA Form 21-8940.

3.  Obtain relevant VA treatment records dating from December 2006.        

4.  Obtain Vet Center records.  See Veteran's statement dated in March 2010.

5.  Ask the Veteran whether he has received private medical treatment since service and, if so, that he provide authorization for VA to obtain that evidence.  Provide the Veteran with additional VA Forms 21-4142 for such authorization.   

6.  Ask the Veteran whether he has received SSA disability benefits.  If so, the AOJ should request relevant information from the SSA to include a copy of any decision awarding benefits and copies of any medical records upon which SSA based its decision.   

7.  If, after making reasonable efforts to obtain any outstanding records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

8.  Then readjudicate the claims on appeal, to include a claim to a TDIU, in light of all of the evidence of record to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



